Banke, Judge.
The defendant was found guilty by a jury of theft by taking. Counsel was appointed to represent him on appeal. After the appeal was docketed, appointed counsel filed a motion to withdraw. This motion was accompanied by a brief in which he reviewed all possible grounds for appeal and discussed controlling authority which established that any appeal on these grounds would be wholly frivolous. He served a copy of both his motion and his brief on the defendant on July 28, 1978. The court subsequently granted the defendant’s written request for an extension of time in which to retain counsel and file *330enumerations of errors and briefs. As of this date, no enumerations or briefs have been filed.
Submitted September 13, 1978
Decided September 28, 1978.
Steinberg & Osborne, Harry A. Osborne, Robert E. Bach, for appellant.
Robert E. Keller, District Attorney, for appellee.
The court has conducted a full review of the record of the trial court proceedings and has also determined that no error was committed at trial and that the appeal is wholly frivolous. Accordingly, appointed counsel’s motion to withdraw is granted, and the defendant’s appeal is dismissed. Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1967); Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976); Hampton v. State, 146 Ga. App. 447 (246 SE2d 457) (1978).

Appeal dismissed.


Deen, P. J., and Smith, J., concur.